UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code:(281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of October 31, 2012, there were 116,931,538 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 52 PARTII Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 6. Exhibits 53 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. and Subsidiaries Consolidated Balance Sheets (In thousands) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Income taxes receivable Value added tax receivable Inventory Prepaid and other current assets Total current assets Property, equipment and construction in progress, net Restricted cash Other non-current assets Investment in Ecuador property, net Deferred tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Other liabilities Accrued interest payable Derivative financial instruments Current maturity of long-term debt and capital lease obligations Total current liabilities Asset retirement obligation Derivative financial instruments - Long-term debt and capital lease obligations, net Total long-term liabilities Commitments and contingencies (Note 18 and 19) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 116,333 and 115,910 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net revenue: Oil revenue, net $ Other revenue Total net revenue Operating and administrative expenses: Lease operating expense General and administrative expense Geological, geophysical and engineering expense Depreciation, depletion and amortization expense Standby costs Other expense - - Total operating and administrative expenses Operating income (loss) ) ) Other income (expense): Income from investment in Ecuadorproperty, net Interest expense ) Loss on extinguishment of debt - - ) - Gain (loss) on derivatives ) ) (1 ) Interest income 12 33 22 Other income (expense) ) ) Total other expense, net ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ ) Basic net income (loss) per share $ ) $ $ ) $ ) Diluted net income (loss) per share $ ) $ $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation Depreciation, depletion and amortization Amortization of investment in Ecuador property Deferred income taxes ) Loss on extinguishment of debt - Amortization of discount and deferred financing fees Unrealized loss on derivatives 1 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in value added tax receivable ) (Increase) decrease in inventory ) Increase in other assets ) ) Increase (decrease) in income taxes receivable ) Decrease in accounts payable ) ) Increase in accrued liabilities Increase (decrease) in other liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Property and equipment additions ) ) Increase in restricted cash ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings Repayments of borrowings ) ) Deferred and other loan fees ) ) Proceeds from exercise of stock options, net - Proceeds from sale of common stock, net 78 (5 ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for: Interest $ $ Income tax Non — cash items: Depletion allocated to production inventory Depreciation on support equipment capitalized to construction in progress 37 Asset retirement obligation capitalized to property and equipment, net of revisions - Gain on capital lease repayment capitalized to property and equipment - The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru and Quito, Ecuador. The Company is focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the complementary development of a gas-fired power generation facility which is expected to be wholly- or partially-owned by the Company. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary BPZ Energy,LLC, a Texas limited liability company, formerly BPZ Energy,Inc., and its subsidiary, BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership.Currently, the Company, through BPZ E&P, has exclusive rights and license contracts for oil and gas exploration and production covering a total of approximately 2.2 million acres, in four blocks in northwest Peru. The Company’s license contracts cover 100% ownership of the following properties: Block Z-1 (0.6 million acres), Block XIX (0.5 million acres), Block XXII (0.9 million acres) and Block XXIII (0.2 million acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”), the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil exploration and production and up to 40 years for gas exploration and production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1, the 40-year term may apply to oil exploration and production as well. Additionally, through its wholly-owned subsidiary, SMC Ecuador Inc., a Delaware corporation, and its registered branch in Ecuador, the Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). The agreement covering the property extends through May2016. The Company is in the process of developing its Peruvian oil and natural gas resources. The Company placed the Corvina field into commercial production in November2010.During the third quarter of 2012, the Company completed the setting of the new CX-15 platform in the Corvina field to further enhance the production profile coming from this field.The Company is also in the initial stages of appraising, exploring and developing its potential oil and natural gas reserves from the A platform in the Albacora field of Block Z-1.The Company began producing from the A-14XD well in December2009 and began selling oil from the A-14XD well under a well testing program during the second quarter of 2010. The Company has installed all of the equipment necessary for the reinjection of gas and water at the Albacora platform, completed tie-ins and tested the equipment.The Company received the required environmental permit for gas injection at Albacora on October 29, 2012.In the meantime, the Company had operated under a permit that allowed it to flare gas from the A-14XD, A-13E and A-9G wells until December 28, 2012.Additionally, the Company’s activities in Peru include (i) analysis and evaluation of technical data on its properties, (ii) preparation of the development plans for the properties, (iii) meeting requirements under the license contracts, (iv) procuring equipment for an extended drilling campaign, (v) obtaining all necessary environmental, technical and operating permits, (vi) optimizing current production, (vii) conducting seismic surveys, (viii) and obtaining preliminary engineering and design of the power plant and gas processing and delivery facilities. On April 27, 2012, the Company and Pacific Rubiales Energy Corp. (together with its subsidiaries, collectively “Pacific Rubiales”) executed a Stock Purchase Agreement (“SPA”) under which the Company formed an unincorporated joint venture relationship with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru.Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest, including reserves, in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012.In order to finalize the joint venture, Peruvian governmental approvals are needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract.Until the required approvals are obtained, Pacific Rubiales has agreed to provide the Company these and other funds as loans to continue to fund the Company’s Block Z-1 capital and exploratory activities.See Note 18, “Commitments and Contingencies,” for further information related to the Company’s new joint venture. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements.All such adjustments are of a normal, recurring nature. All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Certain prior period amounts have been reclassified to conform to current year presentation. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2011 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. There are numerous uncertainties inherent in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property and equipment, asset retirement obligations, derivatives and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment.Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions.As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. Summary of Significant Accounting Policies The Company has provided a summary discussion of significant accounting policies, estimates and judgments in Note 1 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2011.These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) issued guidance that requires that an entity disclose information about offsetting and related arrangements to enable users of the Company’s financial statements to understand the effect of those arrangements on the Company’s financial position.The guidance is effective for annual periods beginning on or after January 1, 2013.The Company is currently evaluating the provisions of this guidance and assessing the impact, if any, it may have on the Company’s financial position and results of operations. On August 22, 2012, the Securities and Exchange Commission (“SEC”) adopted rules mandated by the Dodd-Frank Act requiring entities who file reports with the SEC and commercially develop oil, natural gas or liquids (“resource extraction issuers”) to disclose certain payments made to the U.S. government or foreign governments.The rules provide guidance on the types of payments and information about payments that must be disclosed.The rules require a resource extraction issuer to disclose the information annually by filing a new form with the SEC (Form SD) no later than 150 days after the end of its fiscal year.A resource extraction issuer is required to comply with the new rules for fiscal years ending after September 30, 2013.As a result, in 2014, the Company must provide information about the type and total amount of payments made for each project related to the commercial development of oil, natural gas, or minerals, and the type and total amount of payments made to each government. The Company is currently evaluating the provisions of the new rules to determine their impact on the business. 7 Note 2 — Value Added Tax Receivable Value added tax (referred to as “IGV” in Peru) is generally imposed on goods and services at a rate of 18% effective March 2011 and 19% in previous periods. Peru currently has an IGV early recovery program for oil and gas companies during the exploration phase. Under this program,IGV paid on the acquisition of certain goods and services used directly in hydrocarbon exploration activities can be recovered prior to a commercial discovery taking place or the initiation of production and revenue billings. Because the Company has oil sales in the Corvina and Albacora fields, it is no longer eligible for the IGV early recovery program.Accordingly, the Company is recovering its IGV receivable with IGV payables associated with oil sales under the normal IGV recovery process. Activity related to the Company’s value-added tax receivable for the nine months ended September 30, 2012 and the year ended December31, 2011 is as follows: September 30, December 31, (in thousands) Value added tax receivable as of the beginning of the period $ $ IGV accrued related to expenditures during period IGV reduced related to sale of oil during period ) ) Value added tax receivable as of the end of the period $ $ Note 3 — Inventory Inventories consist primarily of crude oil, tubular goods, accessories and spare parts for production equipment, stated at the lower of average cost or market. The Company maintains crude oil inventories in storage vessels until the inventory quantities are at a sufficient level to make a delivery to the refinery in Talara. Oil inventory is stated at the lower of average cost or market value. Cost is determined on a weighted average basis based on production costs. Below is a summary of inventory as of September 30, 2012 and December31, 2011: September 30, December 31, (in thousands) Tubular goods, accessories and spare parts $ $ Crude oil Inventory $ $ September 30, December 31, Crude oil (barrels) Crude oil (cost per barrel) $ $ 8 Note 4 — Prepaid and Other Current Assets and Other Non-Current Assets Below is a summary of prepaid and other current assets as of September 30, 2012 and December31, 2011: September 30, December 31, (in thousands) Prepaid expenses and other $ $ Prepaid insurance Insurance receivable Restricted cash Prepaid and other current assets $ $ Prepaid and other current assets are primarily related to prepayments, for drilling services, equipment rental, material procurement and deposits that are primarily rent deposits related to the Company’s offices in Houston and Peru. Prepaid insurance consists of premiums related to the Company’s operations as well as general liability and directors’ and officers’ insurance policies. The insurance receivable is related to an incident that occurred in the third quarter of 2011 where, while in the process of moving certain equipment from the A platform in Albacora to the CX-11 platform in Corvina using third parties, certain equipment was damaged.The Company expects to recover the receivable amount from either the third parties or its insurance carrier. The restricted cash is related in part to the current portion of the $40.0 million secured debt financing (the “$40.0 million secured debt facility”) entered into by the Company in Januaryof 2011 that requires the Company to establish a debt service reserve account of $4.4 million at September 30, 2012.The restricted cash in 2012 also includes the current portion of the $75.0 million secured debt financing (the “$75.0 million secured debt facility”) entered into by the Company in Julyof 2011 that requires the Company to establish a $2.5 million debt service reserve account during the first 15-month period.For further information see Note 8, “Restricted Cash and Performance Bonds.” Below is a summary of other non-current assets as of September 30, 2012 and December31, 2011: September 30, December 31, (in thousands) Debt issue costs, net $ $ Other non-current assets $ $ Other non-current assets consist of direct transaction costs incurred by the Company in connection with its debt raising efforts.At September 30, 2012 and December 31, 2011, the Company had net debt issue costs of $5.5 million and $7.5 million, respectively. In connection with the prepayment made on the $75.0 million secured debt facility and the amendments to both the $75.0 million secured debt facility and $40.0 million secured debt facility in April 2012, the debt issue costs associated with those agreements were modified in accordance with ASC Topic 470 as follows: Prior to the $40.0 million prepayment on the $75.0 million secured debt facility, the original debt issue costs of $4.4 million had an unamortized balance of $2.8 million. Approximately 53% of the remaining debt issue costs related to the $75.0 million secured debt facility was expensed ($1.5 million) when the Company prepaid 53% of the principal balance in May 2012. In addition, the Company added $1.1 million of debt issue costs incurred with the fourth amendment to the remaining debt issue costs of $1.3 million as the amendment was not considered a substantial modification of debt.The $2.4 million of debt issue costs will be amortized to expense over the remaining term of the $75.0 million secured debt facility, ending in July 2015, using the effective interest method. Prior to the fourth amendment on the $40.0 million secured debt facility, the original debt issue costs of $1.5 million had an unamortized balance of $0.6 million.The Company added $0.8 million of debt issue costs incurred with the fourth amendment to the remaining unamortized debt issue costs of $0.6 million as the amendment was not considered asubstantial modification of debt.The $1.4 million of debt issue costs will be amortized to expense over the remaining term of the $40.0 million secured debt facility, ending in January 2015, using the effective interest method. 9 The Company incurred $4.8 million of original debt issue costs associated with $170.9 million of convertible notes due 2015 (the “2015 Convertible Notes”).The debt issue costs are being amortized over the life of the $170.9 million Convertible Notes, using the effective interest method. The following table is the amount of debt issue costs amortized into interest expense for the three and nine months ended September 30, 2012 and 2011: ThreeMonthsEnded September 30, Nine MonthsEnded September 30, (in thousands) Amortization of debt issue costs $ For further information regarding the Company’s debt, see Note 9, “Debt and Capital Lease Obligations.” Note 5 — Property, Equipment and Construction in Progress Below is a summary of property, equipment and construction in progress as of September 30, 2012 and December31, 2011: September 30, December 31, (in thousands) Construction in progress: Power plant and related equipment $ $ Platforms and wells Pipelines and processing facilities Other Producing properties (successful efforts method of accounting) Producing equipment Barge and related equipment Office equipment, leasehold improvements and vehicles Accumulated depletion, depreciation and amortization ) ) Property, equipment and construction in progress, net $ $ The Company follows the “successful efforts” method of accounting for its costs of acquisition, exploration and development of oil and gas properties. Under this method, oil and gas lease acquisition costs and intangible drilling costs associated with exploration efforts that result in the discovery of proved reserves and costs associated with development drilling, whether or not successful, are capitalized when incurred. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved developed crude oil reserves on a field-by-field basis.Certain costs of exploratory wells are capitalized pending determinations that proved reserves have been found.Exploratory well costs continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. If the determination is dependent upon the results of planned additional wells and required capital expenditures to produce the reserves found, the drilling costs will be capitalized as long as sufficient reserves have been found to justify completion of the exploratory well and additional wells are underway or planned.All costs related to unsuccessful exploratory wells are expensed when such wells are determined to be non-productive. Exploratory well costs capitalized greater than one year after completion of drilling were $13.0 million as of September 30, 2012, and December 31, 2011.The exploratory well costs relate to the CX11-16X gas well that was drilled in 2007, which tested sufficient quantities of gas and is currently shut-in until such time as a market is established for selling the gas.The Company plans to use the gas from the CX11-16X well for its gas-to-power project.See Note 18, “Commitments and Contingencies” for further information on the gas-to-power project. 10 During the nine months ended September30, 2012, the Company incurred capital expenditures of approximately $68.1million associated with its development initiatives for the exploration and production of oil and natural gas reserves and the complementary development of gas-fired power generation of electricity for sale in Peru. For the nine months ended September 30, 2012, the Company incurred approximately $52.1 million related to costs incurred in the design, fabrication and setting of the CX-15 platform, and incurred $7.0 million for the development of and equipment for permanent production facilities. The Company also added approximately $4.8 million of costs to the power plant, which primarily consisted of capitalized interest, and incurred approximately $4.2 million related to other capitalized costs. Due to a change in the Peruvian law that now requires double-hull tank vessels after December 2014, the Company changed the remaining useful life for the Namoku and the Nu’uanu from a remaining useful life of 12 years to 2.5 years. Beginning in the third quarter of 2012, the change in the remaining useful life increased depreciation expense by approximately $0.6 million per quarter. The following table is the amount of interest expense and depreciation expense capitalized to construction in progress for the three and nine months ended September 30, 2012 and 2011: ThreeMonthsEnded September 30, Nine MonthsEnded September 30, (in thousands) Interest expense capitalized $ Depreciation expense capitalized 32 43 37 Note 6 — Asset Retirement Obligation An obligation related to the future plug and abandonment of the producing oil wells in the Corvina and Albacora fields and the Pampa la Gallina well in Block XIX has been recorded in accordance with the provisions of Accounting Standard Codification (“ASC”) Topic 410, “Asset Retirement and Environmental Obligations.”ASC 410-20 requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at the Company’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted using the units of production method. Should either the estimated life or the estimated abandonment costs of a property change materially upon the Company’s periodic review, a new calculation is performed using the same methodology of taking the abandonment cost and inflating it forward to its abandonment date and then discounting it back to the present using the Company’s credit-adjusted-risk-free rate. The carrying value of the ARO is adjusted to the newly calculated value, with a corresponding offsetting adjustment to the asset retirement cost. 11 Activity related to the Company’s ARO for the nine months ended September 30, 2012 and the year ended December31, 2011 is as follows: September 30, December 31, (in thousands) ARO as of the beginning of the period $ $ Liabilities incurred during period - Accretion expense 68 Revisions in estimates during period - ) ARO as of the end of the period $ $ The 2011 revisions in estimates are due to the shift in timing of cash flows associated with expected payment of the ARO liability. As the expected timing to settle the liabilities was extended in 2011, the present value of the liabilities was decreased and, as a result, the Company reduced both the liability and capitalized asset by approximately $0.3 million in accordance with ASC Topic 410. Note 7 — Investment in Ecuador Property The Company has a 10% non-operating net profits interest in an oil and gas property in Ecuador (the “Santa Elena Property”).The Company accounts for this investment under the cost method and records its share of cash received or paid as other income or expense. Since the Company’s investment represents ownership of an oil and gas property, which is a depleting asset, the Company is amortizing the cost of the investment on a straight-line basis over the remaining term of the agreement which expires in May2016. Below is a summary reflecting the Company’s income from the investment in the Ecuador property for the three and nine months ended September 30, 2012 and 2011, respectively, and the investment in the Ecuador property at September 30, 2012 and December 31, 2011, respectively. ThreeMonthsEnded September 30, Nine MonthsEnded September 30, (in thousands) Distributions received from investment in Ecuador property $ Amortization of investment in Ecuador property ) Income from investment in Ecuador property, net $ September 30, December 31, (in thousands) Investment in Ecuador property, net $ $ 12 Note 8 — Restricted Cash and Performance Bonds Below is a summary of restricted cash as of September 30, 2012 and December31, 2011: September 30, December 31, (in thousands) Performance bonds totaling $5.6 million for properties in Peru $ $ Insurance bonds for import duties related to a construction vessel Performance obligations and commitments for the gas-to power site Secured letters of credit $75.0 million secured debt facility $40.0 million secured debt facility Unsecured performance bondtotaling $0.1 million for office lease agreement - - Restricted cash $ $ Current portion of restricted cash as of the end of the period $ $ Long-term portion of restricted cash as of the end of the period $ $ The $75.0 million secured debt facility entered into by the Company in July of 2011 required the Company to establish a $2.5 million debt service reserve account during the first 15 months the debt facility is outstanding. After the first 15-month period, the Company is required to keep a balance in the debt service reserve account equal to the aggregate amount of principal and interest due on the next quarterly repayment date.The Company expects to make contributions to the debt service reserve account of $0.4 million in the remainder of 2012 and, thereafter, maintain the next quarterly interest and principal payment within the debt service reserve account. The $40.0 million secured debt facility entered into by the Company in January of 2011 required the Company to establish a $2.0 million debt service reserve account during the first 18-month period and, thereafter, the Company must maintain a balance in the debt service reserve account equal to the aggregate amount of payments of principal and interest on the $40.0 million secured debt facility due immediately on the succeeding principal repayment date.The Company expects to make no additional contributions to the debt service reserve account for the remainder of 2012 and, thereafter, maintain the next quarterly interest and principal payment within the debt service reserve account. See Note 4, “Prepaid and Other Current Assets and Other Non-Current Assets” for further information on the current portion of restricted cash. All of the performance and insurance bonds are issued by Peruvian banks and their terms are governed by the corresponding license contracts, customs laws, credit agreements, legal requirements or rental practices. 13 Note 9 — Debt and Capital Lease Obligations At September 30, 2012 and December31, 2011, debt and capital lease obligations consisted of the following: September 30, December 31, (in thousands) $170.9 million Convertible Notes,6.5%, due March 2015, net of discount of ($19.2) million at September 30, 2012 and ($24.1) million at December 31, 2011 $ $ $75.0 million Secured Debt Facility, 3-month LIBOR plus 9%, due July 2015 $40.0 million Secured Debt Facility, 3-month LIBOR plus 8%, due January 2015 Pacific Rubiales Loans, non interest bearing - Capital Lease Obligations 3 Less: Current maturity of long-term debt and capital lease obligations Long-term debt and capital lease obligations, net $ $ $170.9 million Convertible Notes due 2015 During the first quarter of 2010, the Company closed on a private offering for an aggregate of $170.9 million of convertible notes due 2015.The 2015 Convertible Notes are the Company’s general senior unsecured obligations and rank equally in right of payment with all of the Company’s other existing and future senior unsecured indebtedness. The 2015 Convertible Notes are effectively subordinate to all of the Company’s secured indebtedness to the extent of the value of the assets collateralizing such indebtedness. The 2015 Convertible Notes are not guaranteed by the Company’s subsidiaries. The interest rate on the 2015 Convertible Notesis 6.50% per year with interest payments due on March1st and September1st of each year. The 2015 Convertible Notes mature with repayment of $170.9 million (assuming no conversion) due on March1, 2015. The initial conversion rate of 148.3856 shares per $1,000 principal amount (equal to an initial conversion price of approximately $6.74 per share of common stock) was adjusted on February 3, 2011 in accordance with the terms of the Indenture. As a result, the conversion rate and conversion price changed to 169.0082 and $5.9169, respectively. Upon conversion, the Company must deliver, at its option, either (1)a number of shares of its common stock determined as set forth in the Indenture, (2)cash, or (3)a combination of cash and shares of its common stock. Holders may convert their 2015 Convertible Notes at their option at any time prior to the close of business on the second business day immediately preceding the maturity date under certain circumstances: (1)during any fiscal quarter (and only during such fiscal quarter) commencing after March31, 2010, if the last reported sale price of the Company’s common stock is greater than or equal to 130% of the conversion price of the 2015 Convertible Notes for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the preceding fiscal quarter; (2)prior to January1, 2015, during the five business-day period after any ten consecutive trading-day period in which the trading price of $1,000 principal amount of the 2015 Convertible Notes for each trading day in the measurement period was less than 97% of the product of the last reported sale price of the Company’s common stock and the conversion rate on such trading day; (3)if the 2015 Convertible Notes have been called for redemption; or (4)upon the occurrence of one of a specified number of corporate transactions.Holders may also convert the 2015 Convertible Notes at their option at any time beginning on February1, 2015, and ending at the close of business on the second business day immediately preceding the maturity date. On or after February3, 2013, the Company may redeem for cash all or a portion of the 2015 Convertible Notes at a redemption price of 100% of the principal amount of the notes to be redeemed plus any accrued and unpaid interest to, but not including, the redemption date, plus a “make-whole” payment if: (1)for at least 20 trading days in any consecutive 30 trading days ending within 5 trading days immediately before the date the Company mails the redemption notice, the “last reported sale price” of its common stock exceeded 175% of the conversion price in effect on that trading day, and (2)there is no continuing default with respect to the notes that has not been cured or waived on or before the redemption date. 14 If the Company experiences any one of certain specified types of corporate transactions, holders may require the Company to purchase all or a portion of their 2015 Convertible Notes. Any repurchase of the notes pursuant to these provisions will be for cash at a price equal to 100% of the principal amount of the notes to be purchased plus any accrued and unpaid interest to, but excluding, the purchase date. The indenture agreement contains customary terms and covenants and events of default, the occurrence and continuation of which could result in the acceleration of amounts due under the 2015 Convertible Notes. Net proceeds from the sale of the 2015 Convertible Notes, after deducting the discounts and commissions and any offering expenses payable by the Company, were approximately $164.9 million. The initial purchaser received commissions of approximately $5.5 million in connection with the sale and the Company incurred approximately $0.6 million of direct expenses in connection with the offering. The Company used the net proceeds for general corporate purposes, including capital expenditures and working capital, reduction or refinancing of debt, and other corporate obligations. The Company accounts for the 2015 Convertible Notes in accordance with ASC Topic 470, “Debt”, as it pertains to accounting for convertible debt instruments that maybe settled in cash upon conversion (including partial cash settlement).Under the accounting guidance, convertible debt instruments that may be settled entirely or partially in cash upon conversion are required to be separated into liability and equity components, with the liability component amount determined in a manner that reflects the issuer’s non-convertible debt borrowing rate. The value assigned to the liability component is determined by measuring the fair value of a similar liability that does not have an equity conversion feature. The value assigned to the equity component is determined by deducting the fair value of the liability component from the initial proceeds. The excess of the principal amount of the liability component over its carrying amount (the non-cash discount) is amortized to interest cost using the effective interest method over the term of the debt agreement.In addition, transaction costs incurred that directly relate to the issuance of convertible debt instruments must be allocated to the liability and equity components in proportion to the allocation of proceeds and accounted for as debt issuance costs and equity issuance costs, respectively. The Company estimated its non-convertible borrowing rate at the date of issuance of the 2015 Convertible Notes to be 12%. The 12% non-convertible borrowing rate represented the borrowing rate of similar companies with the same credit quality as the Company and was obtained through a quote from the initial purchaser. Using the income method and discounting the principal and interest payments of the 2015 Convertible Notes using the 12% non-convertible borrowing rate, the Company estimated the fair value of the $170.9 million 2015 Convertible Notes to be approximately $136.3 million with the discount being approximately $34.6 million. The discount is being amortized as non-cash interest expense over the life of the notes using the effective interest method. In addition, the Company allocated approximately $4.8 million of the $6.1 million of fees and commissions as debt issue costs that are being amortized as non-cash interest expense over the life of the notes using the effective interest method. The remaining $1.3 million of fees and commissions were treated as transaction costs associated with the equity component. The following table is the estimated remaining cash payments including interest payments related to the 2015 Convertible Notes, assuming no conversion (in thousands): Year $ - Total estimated remaining cash payments related to the 2015 Convertible Notes $ The Company evaluated the 2015 Convertible Notes agreement for potential embedded derivatives, noting that the conversion feature and make-whole provisions did not meet the embedded derivative criteria as set forth in ASC Topic 815, “Derivatives and Hedging”. Therefore, no additional amounts have been recorded for those items. As of September 30, 2012, the net amount of $151.7 million includes the $170.9 million of principal reduced by $19.2 million of the remaining unamortized discount. The net amount of the equity component is $33.3 million, which includes the initial discount of $34.6 million reduced by $1.3 million of direct transaction costs. The remaining unamortized discount of $19.2 million will be amortized into interest expense, using the effective interest method, over the remaining life of the loan agreement, whose term expires in March2015. At September 30, 2012, using the conversion rate of 169.0082 shares per $1,000 principal amount of the 2015 Convertible Notes, if the $170.9 million of principal were converted into shares of common stock, the notes would convert into approximately 28.9 million shares of common stock. As of September 30, 2012, there is no excess if-converted value to the holders of the 2015 Convertible Notes as the price of the Company’s common stock at September 30, 2012, $2.86 per share, is less than the conversion price. 15 For the three and nine months ended September 30, 2012, the annual effective interest rate on the 2015 Convertible Notes, including the amortization of debt issue costs, was approximately 12.6%. The following table is the amount of interest expense related to the 2015 Convertible Notes, disregarding capitalized interest considerations, for the three and nine months ended September 30, 2012 and 2011: ThreeMonthsEnded September 30, Nine MonthsEnded September 30, (in thousands) Interest expense related to the contractual interest coupon $ Amortization of debt discount expense Amortization of debt issue costs Interest expense related to the 2015 Convertible Notes $ $75.0 Million Secured Debt Facility On July 6, 2011, the Company and its subsidiaries entered into a credit agreement with Credit Suisse and other parties (collectively the “lenders”), where the lenders agreed to provide a $75.0 million secured debt facility in two loan tranches to the Company’s subsidiary, BPZ E&P.The full amount available under the $75.0 million secured debt facility was drawn down by the Company on July 7, 2011. In April 2012, the Company and the lenders amended the terms of the $75.0 million secured debt facility and in May 2012, the Company prepaid $40.0 million of the principal balance of the $75.0 million secured debt facility. Proceeds from the $75.0 million secured debt facility were utilized to pay certain fees and expenses under the $75.0 million secured debt facility, to fund a debt service reserve account under the $75.0 million secured debt facility, to reimburse certain affiliates of BPZ E&P for up to $14.0 million of capital and exploratory expenditures incurred by them in connection with the development of Block Z-1 and up to $6.0 million of capital and exploratory expenditures incurred by them in connection with the development in Block XIX in northwest Peru, and to finance BPZ E&P’s capital and exploratory expenditures in connection with the development of Block Z-1. As a result of the prepayment and amendment during the second quarter of 2012, the Company incurred $5.8 million of fees and prepayment penalties and $1.1 million of debt issue costs. The $5.8 million in fees and prepayment penalties were recognized as a “Loss on extinguishment of debt” in the consolidated statement of operations, 25% was paid at the time of the amendment and prepayment and 25% will be paid at the time of each of the next three quarterly interest payment dates ending in January 2013. Approximately $1.5 million of the remaining $2.8 million of unamortized debt issue costs associated with the initial loan was expensed as a “Loss on extinguishment of debt” in the consolidated statement of operations when the Company prepaid $40.0 million of principal.The $1.1 million of new debt issue costs was combined with the remaining $1.3 million of unamortized debt issue costs and will be amortized over the amended term, ending in July 2015, using the effective interest method.For further information on debt issue costs see Note 4, “Prepaid and Other Current Assets and Other Non-Current Assets.” The $75.0 million secured debt facility, as amended, provides for ongoing fees payable by BPZ E&P to the lenders, includingan administration fee of 0.50% of the principal amount outstanding and a performance based arranger fee (the “Performance Based Arranger Fee”) whose amount is determined by the change in the price of Brent crude oil at inception of the loans and the price at each principal repayment date in accordance with the original loan principal repayment dates, subject to a 12% ceiling of the original principal amount borrowed.For further information on the Performance Based Arranger Fee, see Note 10, “Derivative Financial Instruments” and Note 12, “Fair Value Measurements and Disclosures.” The $75.0 million secured debt facility required the Company to establish a $2.5 million debt service reserve account during the first 15 months the debt facility is outstanding. For further information regarding the debt service reserve account and its requirements, seeNote 8, “Restricted Cash and Performance Bonds.” 16 The $75.0 million secured debt facility is secured by (i)51% of BPZ E&P’s Block Z-1 property on the northwest coast of Peru, (ii)51% of the wellhead oil production of Block Z-1, (iii) 51% of BPZ E&P’s rights, title and interests under the Block Z-1 License Contract, as amended and assigned, with Perupetro S.A. (“Perupetro”), a corporation owned by the Peruvian government empowered to become a party in the contracts for the exploration and/or exploitation of hydrocarbons in order to promote these activities in Peru, (iv) a collection account (including BPZ E&P’s deposits and investments), (v)51% of BPZ E&P’s right, title and interests under current and future contracts in connection with the sale of crude oil and/or gas produced and sold at Block Z-1, together with related receivables, (vi) BPZ E&P’s Capital Stock, (vii)a debt service reserve account, and (viii)certain other property that is subject to a lien in favor of Credit Suisse. The Company and its subsidiary, BPZ Energy LLC, also agreed to unconditionally guarantee the remaining portion of the $75.0 million secured debt facility. The amendment to the $75.0 million secured debt facility extended the maturity of the facility to July 2015, with revised principal repayments due in quarterly installments that range from $2.0 million to $4.5 million commencing in January 2013 and extending through July2015. The $75.0 million secured debt facility has an annual interest rate of the three month LIBOR rate plus 9%.Interest is due and payable quarterly. The $75.0 million secured debt facility, as amended, contains covenants that limit the Company’s ability to, among other things, incur additional debt other than the Pacific Rubiales loans, create certain liens, enter into transactions with affiliates, pay dividends on or repurchase stock of the Company or its subsidiaries, sell assets other than to Pacific Rubiales or merge with another entity.In addition, the Company must complete certain projects in the Corvina and Albacora offshore fields in Block Z-1 by certain scheduled dates.The $75.0 million secured debt facility, as amended also contains customary financial covenants, including (i) a maximum consolidated leverage ratio, (2) minimum consolidated interest coverage ratio, (iii) a maximum capitalization ratio, (iv) a minimum oil production quota per quarter, (v) a minimum debt service coverage ratio, (vi) a minimum proved developed producing reserves coverage ratio, (vii) a maximum indebtedness, and (viii) a minimum liquidity ratio.For the quarter ending September 30, 2012 the Company obtained a waiver from Credit Suisse relating to the Company’s minimum oil production.The Company was in compliance with the remaining financial covenants at September 30, 2012. The $75.0 million secured debt facility, as amended, provides for events of default customary for facilities of this type, the occurrence and continuation of which could result in the acceleration of amounts due under the facility. In addition, the $75.0 million secured debt facility provides that BPZ E&P has the right, at any time, to prepay the loans in whole, but not in part, subject to certain conditions and sets forth certain conditions for mandatory prepayments of the loan. The following table is the estimated remaining cash payments related to the $75.0 million secured debt facility, as amended and excluding potential payments for the Performance Based Arranger Fee but including interest payments (in thousands): Year $ Total estimated remaining cash payments related to the $75.0 million secured debt facility $ $40.0 Million Secured Debt Facility In January2011, the Company, through its subsidiaries, completed a credit agreement with Credit Suisse where Credit Suisse provided a $40.0 million secured debt facility to the Company’s power generation subsidiary, Empresa Eléctrica Nueva Esperanza S.R.L.On April27, 2012, the Company and its subsidiaries, Empresa Eléctrica Nueva Esperanza S.R.L. and BPZ E&P, entered into a fourth amendment to the $40.0 million secured debt facility with Credit Suisse. Proceeds from the $40.0 million secured debt facility were utilized to meet the Company’s 2011 capital expenditure budget, to finance its exploration and development work programs, and to reduce other debt obligations. As a result of the amendment entered into during the second quarter of 2012, the Company incurred $0.8 million of debt issue costs.The $0.8 million of new debt issue costs was combined with the remaining $0.6 million of unamortized debt issue costs and will be amortized over the amended term, ending in January 2015, using the effective interest method.For further information on debt issue costs, see Note 4, “Prepaid and Other Current Assets and Other Non-Current Assets.” 17 The $40.0 million secured debt facility, as amended, provides for ongoing fees payable to Credit Suisse including a performance based arranger fee (the “Performance Based Arranger Fee”) whose amount is determined by the change in the price of Brent crude oil at inception of the loan and the price at each principal repayment date in accordance with the original loan principal repayment dates, subject to a 18% ceiling of the original principal amount borrowed.For further information on the Performance Based Arranger Fee, see Note 10, “Derivative Financial Instruments” and Note 12, “Fair Value Measurements and Disclosures.” The $40.0 million secured debt facility is secured, in part, by three LM6000 gas-fired packaged power units (approximately $72.0 million) that were purchased by the Company from GE through its power generation subsidiary, Empresa Eléctrica Nueva Esperanza S.R.L. The $40.0 million secured debt financing is also secured by certain other equipment and property pledged in favor of Credit Suisse and Credit Suisse International. The Company and its subsidiary, BPZ E&P, also agreed to unconditionally guarantee the $40.0 million secured debt facility on an unsecured basis. The $40.0 million secured debt facility requires the Company to establish and maintain a debt service reserve account during the term of the facility. For further information regarding the debt service reserve account and its requirements, seeNote 8, “Restricted Cash and Performance Bonds.” The amendment to the $40.0 million secured debt facility extended the maturity of the facility to January 2015, with revised principal repayments due in quarterly installments of $3.6 million commencing in July 2012 and extending through January2015. The $40.0 million secured debt facility has a revised annual interest rate of the three month LIBOR rate plus 8%.Interest is due and payable quarterly. The amended $40.0 million secured debt facility subjectsthe Company to various financial covenants calculated as of the last day of each quarter, including a maximum leverage ratio, a minimum consolidated interest coverage ratio, a maximum consolidated capitalization ratio and minimum oil production quota per quarter.For the quarter ending September 30, 2012, the Company obtained a waiver from Credit Suisse relating to the Company’s minimum oil production.The Company was in compliance with the remaining financial covenants at September 30, 2012. The $40.0 million secured debt facility provides for events of default customary for facilities of this type, the occurrence and continuation of which could result in the acceleration of amounts due under the facility. In addition, the $40.0 million secured debt facility provides for a mandatory repayment of the loans if the Company secures financing for its gas-to-power project. The following table is the estimated remaining cash payments related to the $40.0 million secured debt facility, as amended and excluding potential payments for the Performance Based Arranger Fee but including interest payments (in thousands): Year $ Total estimated remaining cash payments related to the $40.0 million secured debt facility $ Pacific Rubiales Loans On April27, 2012, the Company and Pacific Rubiales executed a SPA where the Company formed an unincorporated joint venture with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January1, 2012 (together, the “Pacific Rubiales Loans”). In order to finalize the joint venture, Peruvian governmental approvals are needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract.Until the required approvals are obtained, Pacific Rubiales has agreed to provide the Company certain loans to continue to fund the Company’s Block Z-1 capital and exploratory activities.Except in the event of a termination of the joint venture, the loans will not accrue interest.During the period from April 27, 2012 through September 30, 2012, the Company obtained an initial loan of $65.0 million and additional loans of $111.6 million for capital and exploratory activities. 18 The Pacific Rubiales Loans are secured by (i)49% of BPZ E&P’s Block Z-1 property on the northwest coast of Peru, (ii)49% of the wellhead oil production of Block Z-1, (iii) 49% of BPZ E&P’s rights, title and interests under the Block Z-1 License Contract, as amended and restated, with Perupetro, (iv)49% of BPZ E&P’s right, title and interests under current and future contracts in connection with the sale of crude oil and/or gas produced and sold at Block Z-1, together with related receivables and (v)certain other property that is subject to a lien in favor of Pacific Rubiales. At closing, after the proper approvals are obtained, the Company expects Pacific Rubiales to exchange these loans along with an additional $85.0 million, plus any other amounts due to the Company or from the Company under the SPA, for the interests and assets obtained from the Company under the SPA and under the Block Z-1 License Contract.If the SPA terminates and certain provisions regarding fault of the parties do not apply, the $65.0 million paid and any amounts advanced to the Company for capital and exploratory expenditures will be converted into an interest bearing loan, accruing interest after the termination date at the rate of three month LIBOR plus 9%.The Company shall be obligated to repay such amounts together with a termination value, calculated pursuant to the SPA, to Pacific Rubiales in accordance with the repayment schedule as specified in the SPA.While the loans to Credit Suisse are outstanding, principal payments for the Pacific Rubiales Loans are $4.0 million per quarter until the loans are repaid.After the loans with Credit Suisse are repaid, quarterly principal payments for the Pacific Rubiales Loans are approximately $10 million until the loans are repaid. Capital Leases The Company is party to several capital lease agreements, as more fully described in its Form 10-K for the year ended December 31, 2011.The Company generally entered into capital lease agreements in order to secure marine vessels to support its operations in Peru and to obtain furniture and fixtures for its offices located in Houston and Peru. The current balance of capital leases are for furniture and fixtures whose payment obligations will be fulfilled in the fourth quarter of 2012. Interest Expense The following table is a summary of interest expense for the three and nine months ended September 30, 2012 and 2011: ThreeMonthsEnded September 30, Nine MonthsEnded September 30, (in thousands) Interest expense $ Capitalized interest expense ) Interest expense, net $ Note 10 — Derivative Financial Instruments Objective and Strategies for Using Derivative Instruments: In connection with the $40.0 million secured debt facility and the $75.0 million secured debt facility, the Company and Credit Suisse agreed that a portion of the arranger fee would be based on the performance of oil prices and be payable at each of the principal repayment dates. The fee is calculated by multiplying the original principal payment amount by the change in oil prices from the loan origination date and the oil price at each original principal repayment date. Additionally, the fee is capped at 18% of the $40.0 million secured debt facility and 12% of the $75.0 million secured debt facility.The Performance Based Arranger Fee is being accounted for as an embedded financing derivative under ASC Topic 815, “Derivatives and Hedging” and,accordingly, is being recorded at fair value with any mark-to-market changes in value reflected as gain or loss on derivatives in the accompanying consolidated statements of operations. 19 Derivative Financial Instruments Not Designated as Hedging Instruments Amount of (Gain) Loss on Derivative Instruments Recognized in Income ThreeMonthsEnded September 30, NineMonthsEnded September 30, (in thousands) (in thousands) Realized derivative (gain) loss $ $
